Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 26, 2020                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

  160262                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 160262
                                                                    COA: 348447
                                                                    Oakland CC: 1982-052142-FY
  KEVIN KING,
            Defendant-Appellant.

  _____________________________________/

         On order of the Court, the application for leave to appeal the July 24, 2019 order of
  the Court of Appeals is considered, and it is DENIED, because the defendant has failed to
  meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 26, 2020
           b0518
                                                                               Clerk